DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/100335 Clark et al (cited by US 2015/0343502 Clark et al) in view of US 5,578,381 Hamada et al.
Regarding claim 1, Clark teaches an article 30 comprising:
a bead film comprising a binder resin layer 36 and a plurality of microspheres 31 partially embedded to 40-90% of the microsphere diameter in the binder resin layer (paragraph 0053), wherein a portion of the microspheres outwardly protrude a first distance from the surface of the binder resin layer (figure 3);
a stabilizing layer 46 disposed on the outwardly protruding microspheres opposite the binder resin layer (figure 3), wherein the stabilizing layer intimately conforms to the protruding microspheres (paragraphs 0024 and 0025); and
a release agent, wherein the stabilizing layer comprises the release agent (paragraph 0022),

and wherein the article is not retroreflective (paragraph 0001).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught embedment range of 40-90% reads on the claimed range of at least 60%. 
Clark does not explicitly teach the glass transition temperature or storage modulus of the stabilizing layer. Hamada teaches a release coating composition for use in a variety of applications (column 1, lines 12-16), including a polymer having fluorine groups or a curable silicone material (column 1, lines 54-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the release material of Clark with the silicone and fluorine materials of Hamada because these materials have low surface tension and excellent release from various tacky substances (column 1, lines 5-10). 
Hamada does not explicitly teach the glass transition temperature or storage modulus of these materials. However, the instant specification teaches a variety of materials that meet these limitations (as-filed spec paragraphs 0037-0039). Hamada teaches silicone and fluorinated materials (column 1, lines 54-67), which is taught by the instant specification as meeting the limitation. Therefore, because Clark in view of Hamada’s material is indistinguishable from the claimed materials, it is reasonable to expect that the combination’s glass transition temperature 
Regarding claims 2 and 5, Hamada teaches a release coating composition including a polymer having fluorine groups or a curable silicone material (column 1, lines 54-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the silicone and fluorine materials of Hamada in the release coating of Clark because these materials have low surface tension and excellent release from various tacky substances (column 1, lines 5-10). 
Regarding claim 3, Clark teaches that the stabilizing layer has a thickness at least 1.1 times the first distance (paragraphs 0023 and 0053, where when the microsphere is embedded at least 40% of the diameter as in paragraph 0053, 1.1 times the first distance is 44% of the diameter, a distance taught by paragraph 0053 because the layer may be thick enough to include 90% of the diameter, the layer being thick enough is taught in paragraph 0023).
Regarding claim 4, Clark does not teach an intermediate layer. However, as this layer is not required by the claims (see claim 1 where an intermediate layer is one of several options), the claim is read on by Clark. 
Regarding claim 6, Clark teaches that the binder resin layer comprises a resin comprising a fluorine-containing polymer (paragraph 0049).
Regarding claim 7, Clark teaches that the fluorine-containing polymer is a fluoroolefin or fluorourethane (paragraph 0049). 
In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Clark appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claim 9, Clark teaches that the fluorine-containing polymer is a copolymer of tetrafluoroethylene, hexafluoropropylene and vinylidene fluoride (paragraph 0049). 
Regarding claims 10 and 11, Clark does not teach a resin with low crosslink density or a linear resin. However, as these materials are not required by the claims (see claim 6, where there are many options), the claims are read on by Clark. 
Regarding claim 12, Clark teaches that the refractive index of the microspheres is 1.3 or less (paragraph 0035). 
Regarding claim 13, Clark teaches that the microspheres are transparent (paragraph 0035). 

Regarding claim 22, Clark teaches that the microspheres have an average diameter of 5-1000 microns (paragraph 0031). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 5-1000 microns reads on the claimed range of 20-200 microns. 

Response to Arguments
Applicant's arguments filed November 15, 2021, have been fully considered but they are not persuasive.
First, Applicant argues that the release agents of Hamada do not inherently possess the claimed Tg and storage modulus because plasticizers may alter these properties. However, the instant specification, including examples, is silent regarding the use of plasticizers, suggesting that no plasticizers are used in the creation of the stabilizing layer. Similarly, Hamada, including examples, is silent regarding the use of plasticizers, suggesting that no plasticizers are used in the release agent. 
Furthermore, while the instant specification has listed a variety of suitable release agents including silicone, fluorosilicone and fluorine-containing polymers, the claims are not limited to any specific material beyond the generally claimed “silicone, fluoropolymer and combinations thereof.” Hamada teaches both fluoropolymer and silicone release agents (column 1, lines 54-67). Therefore, because neither the invention nor Hamada include plasticizers and the materials taught by Hamada read on the claim, it is reasonable to expect that the release materials of the 
Second, Applicant argues that Hamada does not teach a tacky material and therefore, cannot satisfy the purpose of Clark. However, Clark teaches that the second polymer layers “should preferably be in a tacky state” (emphasis added). Use of the word “preferably” suggests that the tacky state, while advantageous, is not required. Other materials may be suitable. 
Additionally, while Clark does not explicitly teach the use of silicone or fluorine materials, Clark teaches that “Useful release layers for forming the second polymer include but are not limited to thermoplastics such as those selected from the group consisting of polyolefins such as polyethylene, polypropylene, organic waxes, blends thereof, and the like” (emphasis added). Based on this teaching, Clark is clearly not limited to the listed materials, and does not exclude silicone or fluoropolymers as useful materials. Thus, it is not unreasonable to modify Clark’s second polymer layer to comprise the release material of Hamada. There is no suggestion that such a material would not be suitable. 
Finally, Applicant argues that Clark in view of Hamada would not be sufficient to embed or stabilize the microspheres. However, all polymer materials have some degree of flowability, especially above the glass transition temperature. Clark’s microspheres are taught as penetrating 40-90% into the first polymer layer (paragraph 0053) such that 10-60% is embedded into the second polymer layer. When the flowable second polymer layer is placed in contact with the microspheres such that 10-60% of the microspheres are embedded into the second polymer layer, it is not unreasonable to expect the material to stabilize the microspheres.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781